                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Demetrius Raynard McIlwain,           )                      C/A No. 3:20-cv-04136-CMC-PJG
                   Plaintiff,         )
 vs.                                  )
                                      )
Sheriff Lee Boan; Agent Brad Lawson,  )                                    ORDER
                     Defendants.      )
_____________________________________ )

        This is a civil action filed by a self-represented state pretrial detainee. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge. On April 14, 2021 the court issued an order authorizing issuance and
service of process. (ECF No.19.) In that order, under the heading “Construction of the Pleading,”
the court, following initial screening pursuant to applicable law, listed the claims it construed as
raised by the Plaintiff in the Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

        IT IS SO ORDERED.
                                                         s/Paige J. Gossett
June 15, 2021                                            Paige J. Gossett
Columbia, South Carolina                                 UNITED STATES MAGISTRATE JUDGE




                                      Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                    Signature of party or legal representative
                                                                     ___________________________
                                                                                                         Date




                                              Page 1 of 1
